*1011ON RETURN TO REMAND
BOWEN, Judge.
On remand, the circuit court entered an order denying the petition for post-conviction relief on the ground that “[t]he matter is one which is inappropriate for relief because it does not comply with Rule 32.6(a) of the Alabama Rules of Criminal Procedure.” R. 9. The case action summary submitted on return to remand does not indicate that an evidentiary hearing was held.
Our review of the record shows that the petition was not accompanied by any filing fee and that the petitioner requested to prosecute the petition in forma pauperis. However, the petition was not “accompanied by a certificate of the warden or other appropriate officer of the institution in which the petitioner is confined as to the amount of money or securities on deposit to the petitioner’s credit in any account in the institution” as required by Rule 32.6(a).
The judgment of the circuit court is affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.